COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NOS. 02-14-00176-CR
                                    02-14-00177-CR

QUINN FORD, JR.                                                       APPELLANT

                                             V.

THE STATE OF TEXAS                                                       STATE

                                       ------------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. 1267457D, 1267459D

                                       ------------

                             CORRECTED ORDER

                                       ------------

      We have considered the court reporter’s request for an extension of time to

file the reporter’s record in this appeal.

      The request is GRANTED. The reporter’s record is ORDERED due for

filing in this court no later than Wednesday, October 22, 2014. NO FURTHER

REQUEST FOR EXTENSION OF TIME SHOULD BE NECESSARY.

      The clerk of this court is directed to transmit a copy of the order to the

attorneys of record, the trial court judge, and the court reporter.

      DATED September 30, 2014.

                                                      PER CURIAM